                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE EUGENE PATTERSON,                       Case No. 18-cv-07566-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER GRANTING EXTENSION
                                                 v.
                                   9
                                                                                          Re: Dkt. No. 9
                                  10     ELAINE TOOTELL, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has requested that the court appoint counsel. There is no constitutional

                                  14   right to counsel in a civil case, Lassiter v. Dep't of Social Services, 452 U.S. 18, 25

                                  15   (1981), and although district courts may "request" that counsel represent a litigant who is

                                  16   proceeding in forma pauperis, as plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does

                                  17   not give the courts the power to make "coercive appointments of counsel." Mallard v.

                                  18   United States Dist. Court, 490 U.S. 296, 310 (1989).

                                  19          The Ninth Circuit has held that a district court may ask counsel to represent an

                                  20   indigent litigant only in "exceptional circumstances," the determination of which requires

                                  21   an evaluation of both (1) the likelihood of success on the merits and (2) the ability of the

                                  22   plaintiff to articulate his claims pro se in light of the complexity of the legal issues

                                  23   involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Plaintiff has presented

                                  24   his claims adequately, and the issues are not complex. The request to appoint counsel

                                  25   DENIED.

                                  26          GOOD CAUSE APPEARING, it is hereby ordered that plaintiff’s request for an

                                  27   extension (Docket No. 9) is GRANTED.

                                  28
                                   1   Plaintiff may have until May 4, 2019, to file an amended complaint.

                                   2         IT IS SO ORDERED.

                                   3   Dated: April 4, 2019

                                   4

                                   5
                                                                                             PHYLLIS J. HAMILTON
                                   6                                                         United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         LAWRENCE EUGENE PATTERSON,
                                   4                                                          Case No. 18-cv-07566-PJH
                                                        Plaintiff,
                                   5
                                                  v.                                          CERTIFICATE OF SERVICE
                                   6
                                         ELAINE TOOTELL, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 4, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17    Lawrence Eugene Patterson ID: D-82670
                                        San Quentin State Prison 1 North Block 3 low
                                  18    San Quentin, CA 94974
                                  19

                                  20
                                       Dated: April 4, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  26
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  27

                                  28
                                                                                          3
